
	

113 HR 4453 PCS: S Corporation Permanent Tax Relief Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 433113th CONGRESS
		2d Session
		H. R. 4453
		IN THE SENATE OF THE UNITED STATES
		June 16, 2014Received; read the first timeJune 17, 2014Read the second time and placed on the calendarAN ACT
		To amend the Internal Revenue Code of 1986 to make permanent the reduced recognition period for
			 built-in gains of S corporations.
	
	
		1.Short titleThis Act may be cited as the S Corporation Permanent Tax Relief Act of 2014.
		2.Reduced recognition period for built-in gains of S corporations made permanent
			(a)In generalParagraph (7) of section 1374(d) of the Internal Revenue Code of 1986 is amended to read as follows:
				
					(7)Recognition period
						(A)In generalThe term recognition period means the 5-year period beginning with the 1st day of the 1st taxable year for which the
			 corporation was an S corporation. For purposes of applying this section to
			 any amount includible in income by reason of distributions to shareholders
			 pursuant to section 593(e), the preceding sentence shall be applied
			 without regard to the phrase 5-year.
						(B)Installment salesIf an S corporation sells an asset and reports the income from the sale using the installment
			 method under section 453, the treatment of all payments received shall be
			 governed by the provisions of this paragraph applicable to the taxable
			 year in which such sale was made..
			(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2013.
			3.Permanent rule regarding basis adjustment to stock of S corporations making charitable
			 contributions of property
			(a)In generalSection 1367(a)(2) of the Internal Revenue Code of 1986 is amended by striking the last sentence.
			(b)Effective dateThe amendment made by this section shall apply to contributions made in taxable years beginning
			 after December 31, 2013.
			4.Budgetary effects
			(a)Statutory Pay-As-You-Go ScorecardsThe budgetary effects of this Act shall not be entered on either PAYGO scorecard maintained
			 pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010.
			(b)Senate PAYGO ScorecardsThe budgetary effects of this Act shall not be entered on any PAYGO scorecard maintained for
			 purposes of section 201 of S. Con. Res. 21 (110th Congress).
			
	Passed the House of Representatives June 12, 2014.Karen L. Haas,Clerk
	June 17, 2014Read the second time and placed on the calendar
